In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00016-CR
        ______________________________


         THE STATE OF TEXAS, Appellant

                         V.

        JOHN HARDY TAYLOR, Appellee




   On Appeal from the 336th Judicial District Court
               Fannin County, Texas
               Trial Court No. 23054




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                            MEMORANDUM OPINION

            In its indictment, the State alleged that, on or about August 13, 2008, John Hardy Taylor

was the owner of a dog he knew to be dangerous. It is further alleged that, on the date in question,

Taylor’s dangerous dog, while not restrained in a secure enclosure, made an unprovoked attack on

Haiden Lynn McCurry, causing serious bodily injury—a violation of Section 822.005(a)(2) of the

Texas Health and Safety Code.1 The trial court dismissed the indictment against Taylor with

prejudice on the grounds that Section 822.005(a)(2) of the Texas Health and Safety Code is an

unconstitutionally vague, strict-liability statute.                   TEX. HEALTH & SAFETY CODE ANN.

§ 822.005(a)(2) (Vernon 2010). The State appeals from the order quashing the indictment in trial

court cause number 23054.

            The State also appeals from the order quashing the indictment in trial court cause number

23053, and has filed a single brief, in which the State raises issues common to both appeals. The

State contends the statute in question is not an unconstitutionally vague, strict-liability statute, and

the order quashing the indictment should therefore be reversed. We addressed these issues in

detail in our opinion of this date in cause number 06-10-00015-CR. For the reasons stated

therein, we likewise conclude that the statute is constitutional, but nevertheless affirm and modify




1
    Because this is an appeal of a pretrial order, no testimony or evidence appears in the record.


                                                              2
the order2 quashing the indictment because it fails to allege a culpable mental state.



        As modified, the order of the trial court is affirmed.




                                                    Josh R. Morriss, III
                                                    Chief Justice

Date Submitted:           July 6, 2010
Date Decided:             July 23, 2010

Do Not Publish




2
 As explained in our opinion of this date in cause number 06-10-00015-CR, the trial court dismissed the indictment
with prejudice. Because the statute is not unconstitutional, the indictment should have been dismissed without
prejudice.

                                                        3